Citation Nr: 1118435	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-30 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to an initial compensable rating for deQuervain's of the right wrist, status post first dorsal compartment release, for the time period from October 1, 2005 to February 8, 2008.

2.  Entitlement to an initial rating greater than 10 percent for deQuervain's of the right wrist, status post first dorsal compartment release, for the time period since February 9, 2008.

3.  Entitlement to an initial compensable rating for keratotic lesions involving the right temporal area and left shoulder.



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO has service-connected the Veteran for keratotic lesions involving the right temporal area and left shoulder resulting from actinic keratosis.  The Veteran also describes these keratotic lesions as involving his right cheek and chin.  It is argued that the Veteran is entitled to a compensable rating for abnormal skin texture (which is considered a characteristic of disfigurement) involving an exposed area.  See generally 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7819.

The Veteran last underwent VA Compensation and Pension (C&P) examination in February 2008.  This examiner described dry scaliness over the right temporal aspect of the forehead and a stuck-on hyperkeratotic lesion left shoulder.  However, as noted by the Veteran's representative, the VA examiner did not measure the total exposed area affected by the service-connected keratotic lesions which is necessary to determine entitlement to a compensable rating under DC 7800.  As such, the February 2008 VA C&P examination report is returned as inadequate for rating purposes.  38 C.F.R. § 4.2.
The Board additionally notes that the February 2008 VA C&P examiner referenced the Veteran as undergoing a "01/25/07" dermatology consultation at the Dayton VA Medical Center.  This record, however, is not associated with the claims folder.  On remand, the RO should ensure that all VA dermatology consultations have been associated with the claims folder.

To ensure complete development of the claims on appeal, the Board is also of the opinion that the Veteran should also be afforded additional VA examination of his right wrist which specifically considers the extent, if any, of functional impairment on use expressed in degrees of additional loss of motion, if feasible.  See 38 C.F.R. §§ 4.40, 4.45.  See also Deluca v. Brown, 8 Vet. App. 202 (1995).

Finally, on April 18, 2011, the Veteran's representative submitted an Informal Hearing Presentation arguing that the Veteran was entitled to an additional Supplemental Statement of the Case which addressed a written statement submitted on June 26, 2009.  

Also on April 18, 2011, the Veteran's representative submitted a motion for the Board to accept "attached medical and lay evidence" applicable to the claim at hand.  However, no additional lay or medical evidence was attached to this motion.  Furthermore, the Veteran's representative requested the Board to waive RO review of the purported new evidence which conflicts with the request presented on the Informal Hearing Presentation submitted that same day.

On remand, the RO should contact the Veteran's representative to clarify whether they did, in fact, intend to submit additional lay and medical evidence in April 2011 and, if so, associate such evidence with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's representative to clarify whether they did, in fact, intend to submit additional lay and medical evidence in April 2011 and, if so, associate such evidence with the claims folder.

2.  Associate with the claims folder the Veteran's complete dermatology consultation records with the Dayton, Ohio VA Medical Center since June 2006, to include the reported dermatology consultation on January 25, 2007.

3.  Upon completion of the above, schedule the Veteran for examination for the purpose of determining the severity and scope of his service-connected keratotic lesions involving the right temporal area and left shoulder.  The claims folder must be provided to the examiner for review.

The examiner is requested to describe all characteristics of disfigurement from the service-connected keratotic lesions involving an exposed area which includes the total affected area in square inches (or centimeters).  If any scarring is present, describe whether the scar is stable, painful on examination and/or results in limitation of function of affected part.  If limitation of function of affected part is shown, the examiner should describe any motion loss in terms of degrees.

Unretouched color photographs of the service-connected keratotic lesions involving an exposed area must be accomplished and be included in the claims folder for further review.

4.  Schedule the Veteran for appropriate examination for the purpose of determining the current severity of his right wrist disability.  The claims folder must be made available to the examiner for review.  After physically evaluating the Veteran, the medical examiner should address the following questions, to the best of his/her medical knowledge:
      
a) What are the Veteran's range of motion findings for the right wrist; and
      
b) Does the Veteran have pain, pain on use, weakness, incoordination, or excess fatigability of the right wrist joint?  If feasible the examiner should portray any additional functional limitation of the right wrist due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file.
      
5.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative an SSOC and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

